815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Courtney Arcia BARNETTE, Plaintiff-Appellant,v.Sheriff Clyde GRAVEN;  Sargent Kenneth Marshall, and DeputyCharles Hill, Defendants-Appellees.
No. 86-1375.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before MARTIN, NELSON and BOGGS, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of appellant's motion for appointment of counsel on appeal from the district court judgment which dismissed appellant's complaint in this prisoner civil rights action.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and appellant's informal brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated by the district court, the judgment of March 6, 1986, is affirmed.  Appellant's motion for counsel is denied.